Exhibit 10.2+

 

FY2016 Metric Based Bonus - Employee Plan

Effective February 1, 2015 - January 31, 2016

 

Objectives

 

·                  Promotes team based goals/results linked to corporate
goals/results.

·                  Provide incentives to employees to meet and exceed new
product and services bookings and renewal rates, thereby increasing the value of
Rally (increase shareholder value).

·                  All employees share in the success of Rally.

·                  Align employees with the primary goals of Rally.

·                  Aligns Rally pay with other High Tech companies.

 

Eligibility

 

·                  All non-commissioned regular employees are eligible.

·                  Employees must be employed on the first and last business day
of the quarter to be eligible to receive a payout for that respective quarter.

 

Bonus Plan Period

 

FY2016:

 

·                  Q1: February 1, 2015 through April 30, 2015

·                  Q2: May 1, 2015 through July 31, 2015

·                  Q3: August 1, 2015 through October 31, 2015

·                  Q4: November 1, 2015 through January 31, 2016

 

Target Bonus

 

All non-commissioned employees are assigned a grade level with an associated
target bonus percentage.  The bonus will be calculated based on actual employee
earnings for the time respective period.

 

* Actual earnings include actual base salary earnings only and exclude all other
compensation such as bonus payments.

 

Bonus Plan Metrics

 

·                  MBB will be measured against three separate categories for
each discrete quarter: (1) New Product Bookings, (2) Services Bookings, and
(3) a Renewal Rate.

·                  Metric targets for New Products Bookings, Services Bookings
and Renewal Rate are aligned with the Board-approved operating plan.

·                  Quarterly MBB payment will be paid to participants based on a
preset schedule defining MBB % payment against metrics (See Below).

·                  Threshold payment will be set at 85% achievement against New
Product and Services Bookings with a payment equal to 55% of target bonus. 
Threshold payment will be set at 75% achievement against the Renewal Rate with a
payment equal to 55% of target bonus.  MBB payment is made for a particular
category if that category hits its threshold percentage (i.e. payment in one
category is not dependent on a minimum threshold being met in all three
categories).

·                  Maximum payment will be set at 110% achievement against New
Product and Services Bookings with a payment equal to 150% of target bonus. 
Maximum payment will be set at 95% achievement against the Renewal Rate with a
payment equal to 150% of target bonus.

 

Metrics Weighting

 

The metrics will be weighted in the following manner.

 

1

--------------------------------------------------------------------------------


 

New Product Booking equals 35% of total achievement, Services Bookings equals
35% of total achievement and the Renewal Rate equals 30% of total achievement.

 

Payout Schedule

 

·                  The New Product and Services Bookings achievement ranges are
85% to 110%.  The Renewal Rate range is 75% to 95%.

 

NPB Bookings

 

Employee NPB
Payout %

 

85%

 

55%

 

86%

 

58%

 

87%

 

61%

 

88%

 

64%

 

89%

 

67%

 

90%

 

70%

 

91%

 

73%

 

92%

 

76%

 

93%

 

79%

 

94%

 

82%

 

95%

 

85%

 

96%

 

88%

 

97%

 

91%

 

98%

 

94%

 

99%

 

97%

 

100%

 

100%

 

101%

 

105%

 

102%

 

110%

 

103%

 

115%

 

104%

 

120%

 

105%

 

125%

 

106%

 

130%

 

107%

 

135%

 

108%

 

140%

 

109%

 

145%

 

110%

 

150%

 

 

Services Bookings

 

Employee NPB
Payout %

 

85%

 

55%

 

86%

 

58%

 

87%

 

61%

 

88%

 

64%

 

89%

 

67%

 

90%

 

70%

 

91%

 

73%

 

92%

 

76%

 

93%

 

79%

 

94%

 

82%

 

95%

 

85%

 

96%

 

88%

 

97%

 

91%

 

98%

 

94%

 

99%

 

97%

 

100%

 

100%

 

101%

 

105%

 

102%

 

110%

 

103%

 

115%

 

104%

 

120%

 

105%

 

125%

 

106%

 

130%

 

107%

 

135%

 

108%

 

140%

 

109%

 

145%

 

110%

 

150%

 

 

Renewal Rate %

 

Employee Ren
Rate Payout %

 

75%

 

55.0%

 

76%

 

59.5%

 

77%

 

64.0%

 

78%

 

68.5%

 

79%

 

73.0%

 

80%

 

77.5%

 

81%

 

82.0%

 

82%

 

86.5%

 

83%

 

91.0%

 

84%

 

95.5%

 

85%

 

100.0%

 

86%

 

105.0%

 

87%

 

110.0%

 

88%

 

115.0%

 

89%

 

120.0%

 

90%

 

125.0%

 

91%

 

130.0%

 

92%

 

135.0%

 

93%

 

140.0%

 

94%

 

145.0%

 

95%

 

150.0%

 

 

MBB Bonus Calculation

 

The bonus payment is equal to the target bonus % for the respective grade
multiplied by the New Product Bookings achievement weighted at 35% + Services
Booking achievement weighted at 35% + Renewal Rate weighted at 30% multiplied by
actual employee earnings:

 

(Target Bonus %) * ((New Product Bookings % * 35%) + (Services Bookings % * 35%)
+ (Renewal Rate % * 30%)) x (Actual Earnings )

 

2

--------------------------------------------------------------------------------


 

Example:

 

New Product Bookings Achievement (weighted at 35%) = 95%

Services Bookings Achievement (weighted at 35%) = 105%

Renewal Rate (weighted at 30%) = 82%

 

MBB payout percent:

New Product Bookings = 85%

Services Bookings = 125%

Renewal Rate = 86.5%

 

(85% * 35%) + (125% * 35%)+ (86.5% * 30%) = 99.45%

 

Earnings = $22,000 (assuming an annual salary of $88,000)

Target Bonus = 5%

 

5% * 99.45% * 22,000 = $1,093.95

 

Other Provisions

 

·                  Metric achievements that fall between percentages will be
prorated based on the distance between those percentages.  For example, if NPB
achievement were 87.5%, then payout would equal 62.5%. The difference between
87% and 87.5% equals .5%. There is a 3% payout increment for every 1% increase
in achievement up to 100%.  The NPB metric payout would be calculated by
multiplying .5% (difference between 87% and 87.5%) with 3% (step increase in NPB
achievement between 87% and 88%). The result is 1.5%, which is then added to 61%
payout for a total NPB payout of 62.5%.

·                  Part-time employees will be paid out in accordance with their
reduced schedule based on their actual earnings.

·                  Employees on sabbatical are entitled to full MBB allocation.

·                  Employees on qualified FMLA leave are entitled to full MBB
allocation, regardless of duration.

·                  Employees on personal non-medical leave will not receive a
payout for the period of unpaid leave.

·                  Management reserves the right to interpret, change or cancel
this plan at any time at its discretion.

 

3

--------------------------------------------------------------------------------